MORROW, Circuit Judge,
delivered the opinion of the court.
The first question to be determined is whether the matters and things in controversy in the present suit are res judicata by reason of the judgment in the case of Norton v. Jensen, 7 U. S. App. 103, 1 C. C. A. 452, and 49 Fed. 859. The parties in both suits are the same Edwin Horton and Oliver W. Horton were the complainants in the case referred to, while Mathias Jensen and one John Fox M (j-e the defendants. John Fox is not a party to the case at bar, it appearing that he is now dead. His absence from the case may be treated as immaterial. It is also true that the claims of the four patents -involved in this case were sued on in the case referred o, and tliere held to be valid as against Jensen’s first machine. But here the identity between the two cases ceases. A different patent of Jensen’s is now involved. It is not the same patent involved m the previous suit, but a second patent, which the patent office deemed proper to allow him. The presumption is that Jensen invented some(hing new, or he would not have secured this second patent. Where two patents apparently describe and claim the same art or article, the question of identity is open for examination, with the presumption in favor of their diversity. Rob. Pat. § 896. At any rate, the defendant is not to be barred from presenting a full defense upon the merits by the application of the doctrine of res judicata with reference to another patent. While we appreciate fully that the doctrine of res judicata is a salutary one, intended to mitigate (lie evils which follow prolonged and repeated litigation, still the decisions show that the courts have always restricted its application to cases where, among other identities, the subject-matter was the same in both cases. Cromwell v. Sac Co., 94 U. S. 351; Russell v. Place, Id. 606; Lumber Co. v. Buchtel, 101 U. S. 638; Wilson’s Ex’r v. Deen, 121 U. S. 525, 7 Sup. Ct. 1004; Bissell v. Spring Valley Tp., 124 U. S. 231, 8 Sup. Ct. 495. The case at bar differs from the prior case of Norton v. Jensen, in that a different patent is now involved. There is prima facie a lack of identity in the subject-matter of the two cases, and therefore upon the face of the record there is no estoppel either in judgment or in evidence. As was well said by Mr. tins tice Field in the case of Russell v. Place, supra:
“According to Coke, an estoppel must 'be certain to every intent’; and if, upon the face of a record, anything is left to conjecture as to wliat was necessarily involved and decided, there is no estoppel in it when pleaded, and nothing conclusive in it when offered as evidence.” Citing Aiken v. Peck, 22 Vt. 260 and Hooker v. Hubbard, 102 Mass. 245.
Whether-the defendant has infringed the complainant’s four patents, in favor of which judgment was rendered in the former case, depends upon the evidence adduced in this case. That question obviously cannot be determined by the evidence presented in the other case. The defendant’s machine, involved in this case, purports to be a different machine from the one enjoined in the former case. Defendant contends that it is entirely different, and does not infringe the complainant’s four patents declared valid as against Jensen’s first *422machine in the former case. On the other hand, the complainants contend that the changes, such as they are, existing between Jensen’s, first and second machines, are slight and immaterial. Which of these contentions is true can only be determined by the evidence adduced in the present case, and not by the evidence introduced in the former case.
This brings us to the second question on this appeal, which involves a consideration of the evidence presented in the case, as to whether Jensen’s second machine, covered by patent No. 443,445, does infringe appellant’s machines covered by the four patents sued upon. Preliminarily, however, it must first be determined what construction the claims of Norton’s alleged original patent, No. 267,014, are entitled to, —whether to the broad and liberal construction given to them by this court in Norton v. Jensen, or to the strict construction held to be applicable by this court in the subsequent decision rendered in Wheaton v. Norton. The introduction of the file wrapper in the present case effectually disposes of this question. As heretofore stated, the file wrapper was not introduced in evidence in the former case of Norton v. Jensen, but it was introduced in the subsequent case of Wheaton v. Norton. This file wrapper, the most material parts of which have been set out in the statement of the case, shows that the original claims made by Norton for his invention were disallowed and rejected by the patent office, and that he thereupon amended and limited his claims so as to conform to the determination of the patent officials. The record of the proceedings before the patent office, as disclosed by the file wrapper, shows that Norton, upon the rejection of his claims, substantially abandoned the position of being an original inventor of a machine designed for automatically applying tight, exterior fitting can-heads on can-bodies, and so amended and limited his claims as to take the unequivocal and unmistakable position of an improver. The difference between the two, in the construction of patents, is very marked, and places an entirely different aspect on the case. An original inventor, a pioneer in the art, he who evolves the original idea and brings it to some successful, useful, and tangible result, is, by the law of patents, entitled to a broad and liberal construction of his claims; whereas an improver is only entitled, and justly so, to what he claims, and nothing more. Furthermore, an application for a patent which has been rejected, and is subsequently amended to conform to the objections of the patent office, is strictly construed. In Sargent v. Lock Co., 114 U. S. 63, 5 Sup. Ct. 1021, a patent was granted to an inventor for improvements in time locks, after applications for patents had been repeatedly rejected. In declaring the rule by which the claims of the patent should be construed, the supreme court, through Mr. Justice Blatchford, said:
“Limitations and provisos imposed by the inventor, especially such as were introduced into an application after it had been persistently rejected, must be strictly construed against the inventor, and in favor of the public, and looked upon as in the nature of disclaimers.”
See, also, Water-Meter Co. v. Desper, 101 U. S. 332; Gage v. Herring, 107 U. S. 640, 2 Sup. Ct. 819; Fay v. Cordesman, 109 U. S. 408, 420, 3 Sup. Ct. 236.
*423In McCormick v. Talcott, 20 How. 402, 405, the inquiry was whether McCormick was the first person who invented, in a reaping machine, the apparatus called a “divider,” performing the required functions, or whether he had merely improved an existing apparatus by a combination of mechanical devices which performed the same functions in a better manner. The court, speaking through Mr. Justice Grier, said:
‘If lip rthe patentee] be the original inventor of the device or machine called the ‘divider,’ he will have a right to treat as Infringers all who make dividers operating on the same principle, and performing the same functions by analogous means or equivalent combinations, even though the infringing machine may he an inrprovement of the original, and patentable as such. But if the invention claimed be itself but an improvement on a known machine, by a mere change of form or combination of parts, the patentee cannot treat another a.s an infringer who has improved the original machine by use of a different form or combination, performing the same functions. The inventor of the first improvement cannot invoke the doctrine of equivalents to suppress all other improvements which are not mere colorable invasions of the first.”
In Railway Co. v. Sayles, 97 U. S. 554, 556, the supreme court, speaking through Mr. Justice Bradley, said, in regard to brakes for eight-wheeled railroad cars:
“Like almost all other inventions, that of double brakes came when, in the progress of mechanical improvement, it was needed; and, being sought by many minds, it is not wonderful that it was developed in different and independent forms, all original, and yet all bearing a somewhat general resemblance to each other. In such cases, if one inventor precedes all the rest, and strikes out something which includes and underlies all that they produce, he acquires a monopoly, and subjects them to tribute. But if the advance towards the thing desired is gradual, and proceeds step by step, so that no one can claim the complete whole, then each is entitled only to the specific form of device which lie produces, and every other inventor is entitled to his own specific form, so long as it differs from those of his competitors, and does not include theirs.”
In view of the evidence presented in the case at bar, we think the decision of this court in the case of Wheaton v. Norton, supra, stated the correct rule of interpretation and construction which should be given to Norton’s original patent, No. 267,014. We now consider the machines invented by the contesting parties, their construction, and respective mode of operation:
In Wheaton v. Norton, 44 U. S. App. 118, 17 C. C. A. 447, and 70 Fed. 833, Circuit Judge Ross, rendering the opinion of this court in that case, clearly and succinctly slates the general process of can manufacture as it relates to the mechanism for placing can-heads on cans, particularly with reference to the invention of Norton, which was involved in that case as well as in the case at bar. The learned judge uses the following language:
“In sheet-metal can manufacture, where the heads are applied to the outside of the body, the heads are struck from circular sheets of metal by means of dies, one of which is a plunger of the shape and size of the inner diameter of the can-head llange, and the other of which is a matrix or raised die of the depth of the flange and of the diameter of the exterior of the flange. The circular disk of sheet metal being laid on this matrix, and the plunger depressed to force the sheet into it, the result is that the flange is upturned around the margin of the shoot-metal disk, and is of definite dimensions, both as to its thickness and as to its exterior and interior diameter. Can-heads made by the same dies are therefore always of the same- size. Can-bodies *424are, however, not always of the same size, whether they be made by hand or by machinery. They are formed over a horn or mandrel, which at best can only give them uniform interior diameter, even if it were possible to press the' blank sheets around the mandrel with uniform force, or to make the joint forming the side seam with uniform accuracy. Besides this, the can-bodies thus made are liable to vary in both internal and external diameter. They are also subject to variation in external diameter, even if of uniform size inside, because of the varying thickness of the sheet metal of which they are made; such variation sometimes occurring in the same sheet, and in different parts of the form of the can-body. As it is necessary that the can-heads, which are of uniform diameter, shall in all cases closely fit against the exterior surface Of the end of the can-body, it is therefore requisite that an external compressing means shall be employed to compress or reduce can-bodies which are slightly too large for the proper size to enter the can-head. This externally applied compressive force must be in action at the time the can-head is applied to the can-body, because the relaxation of such force would allow the can-body to expand to its original size, and to assume any irregularity of shape which it previously possessed, and thus unfit it to receive the head. Therefore the compressive force applied to the can-body must continue to hold the can to its form and size while the head is being put thereon. As the head is to closely fit the exterior of the can-body,, and the two are to be applied simultaneously to each other at all points in their circumference, it is essential that both the head and the body be held in exact alignment with each other while the two parts are being brought together. It is therefore essential that whatever device be constructed to carry into effect*this-purpose must be so constructed as — First, to bring the ends of the can-body to the necessary size and diameter to receive the can-head; secondly, the head and body must be accurately held in proper alignment, so that, in the act of bringing them together, the flange of the head may closely fit the outside of the body; thirdly, there must be a direct and uniform movement of either the can-head or can-body simultaneously at all points in the circumference upon the can-body, and to carry forward the operation of heading to its completion; and, fourthly, the means for sizing the can and for shaping it to a perfect circle and size must be external to the can, and so adapted as to open to release the can after the heads shall have been applied.”
With reference to the nature of Norton’s so-claimed original patent, No. 267,014, Judge Ross, in the same opinion, said:
“Comparing the original with the amended claims of Norton, it is not difficult to see the difference between what he sought to have allowed him, and what he was compelled to accept in order to get his patent. Take claim 1. As originally made, it read: ‘In a can-ending machine, the combination of a clamping-mold conforming to the exterior of the can-body, a piston for forcing the cap or end-piece upon the body, and devices for operating said mold and piston, substantially as specified.’ Here, as will be observed, nothing whatever is said about any annular space in the end of the mold, but the claim is simply for the combination of a clamping-mold conforming to the exterior of the can-body, and a piston for forcing the cap or end-piece upon the body, with the operating devices. As here made, claim 1 was clearly anticipated, as held by the patent office, by the patent of Pierce, the device of which consisted in part of an opening and closing mold or clamp, the upper end of which is chamfered away to enable the end of the can-body to be expanded after the reception of the can-head, which is forced to its place in the can by means of a piston while the can-body is tightly held by the mold. Claim 1, as thus'originally made, was therefore rejected by tfie patent office, and the applicant substituted in lieu of it this claim, which was allowed: ‘In a machine for applying to can-bodies heads fitting outside the same, the combination of a device for sizing the exterior diameter of the can-body to conform to the interior diameter of the can-head, and holding the same so sized while the head is applied, said sizing and holding device having its end enlarged to fit the exterior diameter of the can-head, so as to leave an annular space between it and the can-body for the reception of the flange of the can-head, with a device for forcing the canhead into said annular space, and thereby applying the head outside the can-body, substantially *425as specified.* Now. here, is an element inserted in claim 1 by the applicant which (lie original claim did not contain, namely, a mold so constructed as to leave at its end an annular space between the mold and can-body for the n reption of the flange of the can-head, with a device for forcing the can-head info the annular space, and thereby applying the head outside the can-body. That the annular space so introduced is an important and essential element of Norton’s invention was expressly declared by himself in the note io !;ls amended specifications and claims, where he said: ‘None of the references ¡that is to say, none of the patents to which his attention had been called by the patent office] show a mold or damp for the can-body having an annular sínico between the can-body and the mold, into which the head is forced, nor do any of the references show sizing the exterior of the can from ihe outside, both of which are essential features of applicant’s invention.’ And in his specifications the applicant also expressly asserted the essential nature of the annular space of the mold, for lie there says: ‘As shown-in Figs. 2 and 3, the end of the mold is chamfered away interiorly to give room to the flange of the cap or can-end to pass outside the can-body. This Is a very essential feature. * * *’ Thus, the inventor himself, when seeking the patent, declared that one of the essential elements of his invention is ihe annular space between the can-body and mold into which the can-head is forced, thereby, as in terms declared in claim 1, applying the head to the outside of the can, in which respect, the inventor further declared, his invention differs from any of the patents to which he was referred by the patent office. Another essential element common to all of the complainants’ claims,as finally made, allowed, and embodied in their patent, is the piston, or device for forcing the can-head into the annular space. * * * Claim 2 of the complainants’ patent, in addition to the elements in claim 1 thereof, embraces a chute or device for delivering the can-bodies, and a chute or device for delivering the can-heads to the machine, and claim 3 is ‘for simultaneously applying the heads to both ends of a can, the combination of a series of movable devices,’ such as is claimed in claim 1, to wit, the mold for clamping the can-body and sizing its exterior diameter to conform to the interior diameter of the can-lieacls, with an annular space at its ends for the reception of the flange of the can-heads, with devices for simultaneously forcing the can-heads into the annular space, and on each end of the can-body. An annular space is a space existing between the circumferences of two concentric circles having different diameters. It exists in the mold of complainants’ device, with its two diameters, the smaller of which is equal to the diameter of the exterior of the can-body and to that of the interior of the flange of the can-head, and the larger of which is equal to the diameter of the exterior of the can-head flange. The function of the smaller diameter of the complainants’ mold is to size and round Ihe can-body by external pressure, and that of its larger diameter, constituting the annular space, is the reception and guiding, in line with and upon the can-body, of the flange of the can-head when forced therein by the piston: thus tightly applying, with precision and at the same time, all of the parts of the interior of the flange of the can-liead to the outside of (he. can-body, while the latter is, during all of the time of the heading-process, firmly held by the mold in an immovable position. In the complainants’ device, two wheels are employed to rotate on a common, stationary axis, and 1o carry at their peripheries molds in a circumferential series. Fach of these molds consists of a fixed inner semi-circular jaw and two quarter-circular jaws, the latter being hinged to the former, and adapted to open and close the mold like the two halves of a double-lidded vessel, wherein the half lids open outwardly. Means are provided for opening and closing these hinged parts of the mold, consisting of crank arms or levers, a slide connected by links with the lever, and a fixed cam provided with a groove or. grooves which receive a pin that projects laterally from the slide, and causes the slide to move radially inwardly and outwardly as the wheels revolve. At one point in the revolution of the wheels, and at a point where the hinged parts of a mold will open, a chute for can-bodies is arranged to deliver a can-body into the mold. The mold for receiving the can-body is closed in its further revolution by the fixed cam. To each mold are also applied two end chutes down which can-heads may descend into proper position opposite the ends of the can-body inclosed in the mold. Two piston heads on pistons *426or shanks are arranged to move inwardly towards the mold, one from each side, and to simultaneonsly push the can-heads into the annular spaces, and thus upon the ends of the can-body. The desired movements of these pistons are obtained by springs and cams; springs being arranged to throw and hold the pistons in their retracted positions, and cams being employed to thrust the pistons inward in forcing the can-heads into the annular spaces and thereby upon the can-bodies. The mold is made in two parts, so as to open and receive the can-body, and to discharge it after it is headed. In his specifications the inventor said: ‘A model constructed after my invention (that is, so as to conform to the exterior of the can-body) fits the body accurately, and presses with equal clamping force upon every part thereof.’ When closed upon the can-body, the mold holds it in an immovable position, the can-head being carried from the can-head chute by means of the piston or forcing-device into the annular space of the mold, and thereby applied to the outside of the can-body. After the pistons have passed the can they are retracted by the springs, and the mold is opened by the fixed cam so as to discharge the headed can from the mold.”
The nature of the operation of Jensen’s second machine, reference being had to the drawings, is as follows:
“When the machine is set in motion, the filled can-bodies are passed, one or more at a time, over the table, B, onto the revolving disk, 0, between the arms, Ji, of the fixed disk, J, and the guide-rail, B®. The caps of the cans are passed with their flanges downward over the table, F, onto the disks, E, to be carried along by the latter until they strike against the stop-pins, Li and N. The can-bodies on the disk, 0, move forward until temporarily interrupted in their forward movement by the levers, Js, and Jv, which serve to insure proper meeting of the can-bodies with the fork, Us, of the arm, K, which moves the can-body from the disk, 0, across the table, B, against the lever, Id, so that the releasing device, L, is actuated, .and at about the same time the lever, Ni, is operated on by the cam, so that the cap held by the stops, Id and N, is freed and moves forward at the time the can-body moves onto the table, D2, over the respective plungers, O .or Qi. The flange, It or Ri, then overtakes the cap and pushes it forward




*427





while the plate, E9, is guiding it into, and against the end of the passage, D9, over the conical guiding-hole, I’, so that it is just in time to receive the upper end of the can-body, which is pushed upward through the guiding-hole, P, into the cap by the plunger, O or Or. When the can-body has fairly entered the cap, the plates, Pi and P2, are actuated to close and lock the opposite side for a succeeding can to be capped in the same manner, and this also separates the plates, P1 and P», from 1he capped can, which is then lowered on the plunger, O or O1, while a succeeding can-hody is forced up into a cap in the opposite side of the heading-device, D, the same as the first, and when the capped can is sufficiently lowered then it is against the curved arm, T*, by which it is guided out of the heading device. The fork, K«, of the arm, K, now takes hold of the capped can, and moves it forward be*428tween the arms, T, and the guide-rail, B*, oyer the .disk, U, which then rises at the receding of the fork, K®, and presses the cap of the can into the recessed disk, G, so that the can and the disk, U, revolve with the said disk, G, and then the crimping-disk, V, is moved against the flange of the cap and presses the same inward, thus crimping the caxj securely onto the upper end of the can-body. When this is accomplished, the crimping-disk, V, is disconnected from the cap of the can, and the latter descends with tho downwardly-sliding disk, U, until said disk is seated in its seat, Bo, in the table, B. The fork, KJ, of the arm, K, now engages the can and moves it forward in the guideway to about the center of the disk, V, and at the next movement of the arm, K, the outer prong of the fork, ICq touches the rear side of the can and again moves it forward in the guideway. The next can following is moved against the first can, so that the latter slides up the incline, Wi, and moves with its side against the arm, W, so that the can is tipped over and falls onto the rails, W2, and the continuation of the rail, B*, to roll oft to the soldering machine. It is understood that were the disks, G and E, continuously supplied with caps and cans, then the mechanisms for regulating- the can-bodies and releasing the can-heads would not be necessary, as the fork, K>, can only move one can at a time from the disk, C, and the caps would readily be stopped on the disk, E, by a simple spring that would yield sufficiently to allow a can-head to pass when one of the flanges, B or Bi, strikes it. The spring would again retain its position to hold the next can-head until the other flange, B or Ri, strikes and moves it away like the first; but, considering- its greater capacity, it cannot be fully supplied at all times by one man, unless he be unusually expert and careful. Hence the regulating mechanism is supplied, so that the can-bodies placed at random on the disk, G, may be properly entered into'the heading device without being crushed, and the caps prevented from entering therein when there is no can-body to receive them.”
It is contended by counsel for appellants that the new Jensen machine, whose operation and general nature have just been described, is substantially like the old Jensen machine, which in the previous case of Norton v. Jensen, supra, was held to be an infringement of the claims of the four patents sued on in this case. It is claimed that such differences which exist are slight and immaterial; that, to all intents and purposes, the new Jensen machine is similar, in construction, mode of operation, and result obtained, to the old Jensen machine. It will be necessary to compare, very briefly, the old and new Jensen machine, and then these machines with the Norton machines. Jn the previous case of Norton v. Jensen, it was held, among other things, that the old Jensen machine infringed Norton’s invention, patent No. 267,014, in that it had the "annular space” peculiar to Norton’s invention, and that the can-feeder in the old Jensen machine served as a substitute and equivalent to Norton’s gravity chute. These conclusions were reached by giving to the Norton patent the benefit of the broad and liberal construction to which patents for original inventions, or, more properly speaking, for those of a primary character in the art, are entitled. It is very questionable whether such conclusion would have been reached had the two claims of the Norton patent been subjected to the strict construction applicable to patents for mere improvements. It is conceded in the opinion of the court in that case that the old Jensen machine contained improvements over the Norton machine. Looking at and comparing the old and new Jensen machines, we And that the new Jensen machine, as altered and changed from the old machine, does not contain any such a thing as an “annular space” in a Sizing and heading device having its end *429enlarged to fit the exterior diameter of the can-head, nor anything that reasonably approximates to it, nor does it jmssess the gravity chute peculiar to Norton’s invention. It does contain a can-feeder, but that is not operated by gravity, nor does it contain the device for that purpose peculiar to the Norton chute. It is, on the contrary, a positive conveyor. The cans are placed on the revolving disk, and the mechanism carries the cans to the can-heading machine. The Norton chute can in no sense be regarded as an equivalent of the Jensen chute, any more than the latter could be regarded as a mechanical equivalent of the former. Nor does the Jensen machine contain the piston or device for forcing the can-head on the can-body, or either of their mechanical equivalents, whether contained in the original Norton machine, covered by patent No. 257,014, or in the improved machines, covered by patents No. 274,353 and No. 322,060. In the Jensen machine the can-body is moved towards the head, while in the Norton machine the can-head is moved towards the can-body. Further differences from a mechanical standpoint might be enumerated, but it is obvious that in a patent for a combination, which is what Norton claims, the alleged infringing machine must contain all of the elements of the combination, or their mechanical equivalents. Prouty v. Ruggles, 16 Pet. 337; Stimpson v. Railroad Co., 10 How. 329; Fames v. Godfrey, 1 Wall. 78; Seymour v. Osborne, 11 Wall. 516; Dunbar v. Myers, 94 U. S. 187; Fuller v. Yentzer, Id. 298; Merrill v. Yeomans, Id. 568; Water-Meter Co. v. Desper, 101 U. S. 332; Miller v. Brass Co., 104 U. S. 350; Rowell v. Lindsay, 113 U. S. 97, 5 Sup. Ct. 507. The new Jensen machine manifestly does not: infringe, as it does not: contain all the elements of the combination pHi'-ei: of Norton, or their mechanical equivalents. It does not contain the "annular space,” nor the device which goes to make up the “annular space”; it does not contain the Norton gravity chute; it does not contain the tapering sizing mold as an equivalent of Norton’s mold. Aside from these mechanical differences, it affirmatively appears that the new Jensen machine is superior to the Norton machine for heading hand-made cans, because the Jensen machine operates upon the extreme end of the can-body, which is to receive the can-head, and, by sizing and swedging the rim of metal, this part of the can-body is reduced to the size and dimensions to exactly enter the can-head, whereas the clamping-mold of the Norton machine operates only upon that j>art of the can-body which does not enter the can-head; and, while the effect is to size and mold the entire can-body, it is manifest that this mode of operation is entirely different from the other, and that it does not reach that degree of accuracy or efficiency in securing uniform, tight-fitting can-heads, obtained by the Jensen machine. The Jensen machine is also different in operation, and superior to the Norton machine, in applying heads to filled cans. This is explained by the fact that the can-bodies in the Jensen machine are held erect while the can-heads are placed thereon, whereas in the Norton machine the cans are somewhat tilted. It further appears that the Norton clamping-mold device, operating upon the circumference of the whole can-body, except the narrow rim which receives the can-head, compresses the can and slightly reduces its capacity. If, *430then, the machine could be made to apply the head to an erect can, it would still be inferior to the Jensen machine, because the operation of the clamping-mold would have the tendency of causing the contents of the filled can to overflow, or to rise above the side of the can, thus soiling the joint between the can-head and can-body, and otherwise rendering the process imperfect. That the new Jensen machine is an improvement on the Norton machine, as covered by patent No. 207,014, is amply sustained by the evidence. This disposes of the Norton patent-No. 267,014.
The remaining three patents may be briefly disposed of. Two of them (No. 274,363, dated March 20, 1883, granted to Norton and Hodgson, and No. 322,060, dated July 14, 1885, granted to Jordan) are for improvements on the original Norton patent, No. 267,014. The learned judge of the court below held that neither of these patents was infringed by the new Jensen machine. The evidence supports this view. This leaves patent No. 294,065, dated February 26,. 1884, issued to Norton & Hodgson, for a can-ending and seaming: machine. It is contended by counsel for appellants that this machiné-is of a primary character, and therefore the- patent is entitled to a broad and liberal interpretation. But in the specification it only purports to-be for “a new and useful improvement in can-ending and seaming machines.” The object of the invention is to provide an automatic machine for applying the heads or ends to sheet-metal cans, and seaming the-same. Furthermore, it appears to have been anticipated by the Miller patent, No. 232,535, which contains this combination. The New Jensen machine does not contain any of the material elements of the combination patents referred to. The differences between the appellants’ machines and that of Jensen are material, and do not constitute infringement. It is unnecessary to go into detail in the evidence, nor to refer specifically to all of the mechanical differences in the construction and mode of operation of the machines sued on and the one alleged to infringe. That has been done very ably and cleaidy by the learned judge of the court below. The important feature off this cáse, as distinguished from the former case of Norton v. Jensen, is that the introduction of the file wrapper in this case shows beyond controversy that Norton claimed to be, and is, but an improver, and' not an original inventor, of can-ending, crimping, and seaming ma-chihes. That being so, the construction to which the claims of his various patents are entitled is that of a.strict construction, and not to the broad and liberal construction which the status of the case of Norton v. Jensen gave it. Both Norton and Jensen, being but im-provers in the art of placing ends on cans, are entitled to just what they plaim for their respective inventions, and nothing more. Applying this strict construction to the various patents sued on with respect to the one alleged to infringe, we are clearly of the opinion that the new Jensen machine does not infringe any of the four pat-' ents sued upon. The judgment of the court below is affirmed, and it. is so ordered.